Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Response to Amendment

This action is in response to the amendment filed on 01/27/2021. Claims 1-4, and 7-20 are presently pending. Claims 5 and 6 have been canceled by the Applicant.



Response to Arguments

Applicant’s arguments with respect to claims 1-4, and 7-20 have been fully considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to newly amended features necessitating a new ground of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-8, 10, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehler Sr., USPGPUB 2012/0200774 (hereinafter “Ehler”), in view of Kirley, USPGPUB 2019/0090028 (hereinafter “Kirley”).

Regarding claim 1, Ehler discloses a set-top box (Fig. 5, 5B+5.1, ¶ [34])comprising:
a housing (5B+5.1, STBs are known to be integrated in housings) securing a signal input (from 5A), a signal output (5F, 5H to devices 12), a processor (14), memory , and storage (STBs have storage, RAM/ ROM, and other types of memories) therein;
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, and the storage (computing devices such as STBs have busses);
a wireless communication antenna (5H) associated with the housing and coupled to the busing architecture, the wireless communication antenna configured to send a wireless signal to a proximate wireless-enabled interactive programmable device (5H, ¶ [34]);
the signal input configured to receive a source signal from an external source (5B-5A);
the signal output configured to forward a fully tuned audiovisual (5F) signal to a display (Display 5E, and Via 5H to display 12);
a network connection identification for display (Fig. 7.2, 7.2A) on the display (The display is interpreted as the display of user device 12, as the claim is not explicit as to what display), the network connection identification enabling the proximate wireless-enabled interactive programmable device to subscribe to the wireless signal (Fig. 9, ¶ [39]), by establishing a pairing with the set-top box (Fig. 8-2, per selection of the network connection, e.g. TV6, from the display 12, the user device is paired with the STB/ controller 5.1+5B content -5E- corresponding to the TV6 (16)); and
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:
receive a source signal from the external source (¶ [34]),
generate the fully tuned audiovisual signal from the source signal (¶ [34]),
generate a wireless signal having the audio component of the fully tuned audiovisual signal (Via 5H, ¶ [34], as further detailed with respect to Figs. 7, 8, and 9),
forward the fully tuned audiovisual signal to the display via the signal output (¶¶ [34], [37]-[40]), and
transmit the wireless signal via the wireless communication antenna using a network connection protocol (e.g. 802.11 Wi-Fi, ¶¶ [34], [37]-[40]). 
Ehler discloses that the network identification is obtained by scanning a barcode (Fig. 7-0) and downloading an application (Figs. 7-1, and 2). Ehler is not explicit that the network connection identification is forwarded via the signal output.

However, Kirley discloses a method, system, and computer program product for distributing television programs in public places, such as sports bars (¶ [41]), where in the network connection identification (channel number/ code) is either explicitly posted and/ or provided via a QR code (¶ [166]) or forwarded via the signal output to a display (e.g. TV showing the channel/ program of interest) enabling the viewer to scan and pair with the selected TV for viewing the desired program (¶¶ [166]-[171]).


Regarding claim 2, Ehlers discloses wherein the wireless communication antenna further comprises a Wi-Fi transmitter (As analyzed with respect to claim 1, ¶ [34]). 
Regarding claim 3, Ehlers discloses wherein the network connection protocol further comprises a Wi-Fi protocol (As analyzed with respect to claim 1, ¶ [34]).
Regarding claim 4, Ehlers discloses wherein the wireless signal is synchronized with the fully tuned audiovisual signal (¶ [34]).   
Regarding claim 7, Ehlers discloses:
a second signal output secured within the housing, the second signal output being communicatively interconnected with the busing architecture (Fig. 
a second wireless communication antenna associated with the housing and coupled to the busing architecture, the second wireless communication antenna configured to send a second wireless signal to a second proximate wireless-enabled interactive programmable device (Fig. 5, multiple connections from 5H to devices 12; Also, Fig. 9, multiple connection links from TV displays to end user devices 9.5). 
Regarding claim 8, Ehler discloses wherein the memory further comprises processor-executable instructions that, when executed, cause the processor to:
generate a second fully tuned audiovisual signal from the source signal (Fig. 9, multiple connection links from TV displays to end user devices 9.5);
generate a second wireless signal having a second audio component of the second fully tuned audiovisual signal (Fig. 9, multiple connection links from TV displays to end user devices 9.5);
forward the second fully tuned audiovisual signal to a second display via the second signal output (Fig. 9, multiple connection links from TV displays to end user devices 9.5); and
transmit the second wireless signal via the second wireless communication antenna using the network connection protocol (Fig. 9, multiple connection links 
Regarding claim 10, Ehlers discloses wherein the wireless communication antenna is at least partially positioned outside of the housing (Fig. 5, 5H, ¶ [34]). 
Regarding claim 11, Ehlers discloses wherein the wireless communication antenna is at least partially positioned inside of the housing (Fig. 5, 5H, ¶ [34]).

Regarding claim 15, Ehlers discloses a wireless transceiver associated with the housing and coupled to the busing architecture (Fig. 5, 5H, ¶ [34]). 
Regarding claim 16, Ehlers discloses wherein the wireless transceiver is configured to communicate with the proximate wireless-enabled interactive programmable device via a standard selected from the group consisting of infrared (IR), 802.11 (¶ [34]), 3G, 4G (¶ [3]), Edge, Wi-Fi (¶ [34]), ZigBee, near field communications (NFC), Bluetooth (¶ [37]), and Bluetooth low energy.

Regarding claim 17, Ehlers discloses wherein the display further comprises a device selected from the group
Regarding claim 18, Ehlers discloses wherein the proximate wireless-enabled interactive programmable device comprises a device selected from the group consisting of personal computers (Fig. 5, 12), laptops (Fig. 5, 12), tablet computers (Fig. 5, 12), smart phones (Fig. 5, 12), smart watches, and smart speakers.

The system of claim 19 recites similar features as those of the system of claim 1, except the Bluetooth connection which is disclosed by Ehlers (¶¶ [37], [38], [42]), therefore, is rejected by the same analysis.

The system of claim 20 differs from the system of claim 19 in reciting multiple set top boxes (Disclosed by Ehlers’ Figs. 5, and 9 showing multiple STB/ Controllers, TVs, and end user devices), and a Bluetooth connection (Ehlers: ¶¶ [37], [38], [42]), therefore, rejected the same.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlers, in view of Kirley, further in view of Mock et al., USPGPUB 2008/0147685 (hereinafter “Mock”).

Regarding claim 9, the system of Ehlers and Kirley is not explicit in specifying a search operation to identify the proximate wireless-enabled interactive programmable device, wherein the search operation utilizes the wireless communication antenna to wirelessly identify the proximate wireless-enabled interactive programmable device. 
specifying a search operation to identify the proximate wireless-enabled interactive programmable device, wherein the search operation utilizes the wireless communication antenna to wirelessly identify the proximate wireless-enabled interactive programmable device (¶ [44]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ehlers and Kirley with Mock’s teachings in order to provide for the users to be advised of nearby devices (See Mock’s ¶ [45] for motivation).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers, in view of Kirley, in further view of Ogle et al., USPGPUB 2016/0142765 (hereinafter “Ogle”).

Regarding claim 12, the system of Ehlers and Kirley is silent on wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, memory, storage, and wireless communication antenna therewith. 

However, Ogle discloses wherein the housing further comprises a housing-dongle combination securing the signal input, the signal output, the processor, memory, storage, and wireless communication antenna therewith (¶¶ [24]-[25]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ehlers and Kirley with Ogle’s 

Regarding claim 13, the system of Ehlers, Kirley, and Ogle discloses wherein the processor and the memory are distributed through the housing-dongle combination (Ogle: ¶¶ [24]-[25]). 
Regarding claim 14, the system of Ehlers, Kirley, and Ogle discloses wherein the wireless communication antenna is at least partially located in a dongle portion of the housing-dongle combination (Ogle: ¶¶ [24]-[25]). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Kirkpatrick et al., USPGPUB 2018/0184152: See Figs. 6, 10-13, ¶¶ [223]-[224],[233]-[236], [242]-[255]

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421